
	
		II
		111th CONGRESS
		1st Session
		S. 2609
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 2, 2009
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend temporarily the reduction of duty
		  on certain acetamiprid, whether or not combined with application
		  adjuvants.
	
	
		1.Certain acetamiprid, whether or not
			 combined with application adjuvants
			(a)In generalHeading 9902.01.72 of the Harmonized Tariff
			 Schedule of the United States (relating to certain acetamiprid, whether or not
			 combined with application adjuvants) is amended by striking the date in the
			 effective period column and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
